Case 4:21-mj-07299-N/A-JR Document1 Filed 06/11/21 Page 1 of 2

 

 

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Esteban Ibarra DOB: 2002; United States MAGISTRATE'S CASE NO.
Angel Francisco Matas DOB: 2001; United States 21-07299M]J
Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(@)(1(A\()(), 1324@)()(B)®), and
1324(a)(1)(ByGii)

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about June 10, 2021, in the District of Arizona, Esteban Ibarra and Angel Francisco Matas,
named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate, and agree
with each other and other persons, known and unknown, to transport certain illegal aliens, namely Jose Lerin Ovando-
Jimenez, and did so for the purpose of private financial gain and placing in jeopardy the life of any person; in violation of
Title 8, United States Code, Sections 1324(a)(1)(A) (ii), 1324(a)(1) (AN) (),.1324(a) (1) (B)@), and 1324(a)(1)(B) Git)

COUNT 2 (Felony) On or about June 10, 2021, in the District of Arizona, Esteban Ibarra and Angel Francisco Matas,
knowing and in reckless disregard of the fact that certain illegal aliens, namely Jose Lerin Ovando-Jimenez, had come to,
entered and remained in the United States in violation of law, did transport and move said aliens within the United States
by means of transportation and otherwise, in furtherance of such violation of law and did so for the purpose of private
financial gain and placing in jeopardy the life of any person; in violation of Title 8, United States Code, Sections
1324(a)(1)(A) (ii), 1324(a)(1) (BD), and 1324(a)()(B) (iD

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED;

On or about June 10, 2021, in the District of Arizona (Douglas), the Douglas Tactical Operations Center broadcasted over
the radio that a concerned citizen reported a suspected noncitizen in his property near ings Highway and Double Adobe
Road. A United States Border Patrol Agent (BPA) responded and while he was traveling north on Kings Highway, saw a
black 2011 Ford Fucus patked on Kings Highway facing south. The vehicle slowly began to travel in a southern direction.
The BPA saw the driver, later identified as Esteban Ibarra, staring at him with a nervous/agitated look on his face, turning
his neck to get a better view of the BPA’s vehicle. The BPA attempted to check if Ibarra needed assistant by waving his
hand out of the window. The BPA then saw a front seat passenger, later identified as Angel Francisco Matas, and a rear
passenger. Ibarra immediately sped away from the BPA, moving quickly southbound. The BPA turned around and
activated his emergency equipment, but Ibarra failed to yield and then continued westbound on SR-80, The Focus reached
speed of over 100 mph. The BPA was ordered to terminate the pursuit by a supervisor. A few minutes later, plain clothes
BPAs located the vehicle in the alleyway near the intersection of West Fir Avenue and North Mckinley Street and had three
subjects in custody: Ibarra, Mata, and Jose Lerin Ovando-Jimenez. Ovando admitted he was in the U.S, illegally. Ibarra
said he had a pistol in a satchel that he was wearing around his body. BPA removed the satchel with the pistol from Ibarra.
BPA also found a handgun in a holster around Ibarra’s waistband.

 

 

Material witness Jose Lerin Ovando-Jimenez said he had arranged to be smuggled into the United States for money, Ovando
admitted he crossed the U.S. border illegally and crossed SR-80, Ovando sent his location through WhatsApp to his
smugglers, He received a call from a smuggler who told him he’ll be pick up soon. He got into a black vehicle when the
driver told him in Spanish to hurry up. Ovando identified Ibarra as the driver and Matas as the front passenger in a photo
lineup. Continued on back.

 

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Jose Lerin Ovando-J imenez,~

 

 

Detention Requested SIGNA pa OF COMPLAINANT
Being duly sworn, I declare that the foregoing is 4
true and correct to the best of my knowledge. OFFICIAL TITLE

AUTHORIZED BY; AUSA JAAhti Wal Border Patrol Agent

 

 

Sworn by telephone x

ay
SIGNATURE OF MAGISIRA TE JUL DATE
uePné Lateas June 11, 2021
ve F

 

 

 

 

ti

 

See Federal rutes of Cri Rules 3, 4,4, and 54

 

 
Case 4:21-mj-07299-N/A-JR Document 1 Filed 06/11/21 Page 2 of 2
21-07299M]

Continued from front.

In a post-Miranda statement, Matas said that Ibarra picked him up at his house and told him that they had to go to Douglas and
pick up people for an unknown amount of money, Matas said he took the gun just to have it ant that it belonges to his mother or
grandmother.

In a post-Miranda statement, Ibarra said he drove to Douglas to pick up noncitizens with his friend Matas. He was told he was
going to be paid $500 USD for every noncitizen transported to Tucson. Ibarra said he was going to split the $500 USD with his
friend Matas, Ibarra said he did not stop to try to avoid being arrested by the BPA. Matas said he had the pistol for protection.

 
